It is a settled rule of law that a statute should be construed with reference to its spirit and reason. To arrive at the spirit and reason of the law, courts must take into consideration what was the law before the statute was passed, and the mischief which it was enacted to correct. In construing a statute, an interpretation must never be adopted which will defeat the very purpose of the law, or which will *Page 630 
enable persons to elude its provisions or defeat the objects for which it was enacted, if this can be avoided. When two different constructions may be placed upon an act, one of which will accomplish the purpose of the Legislature and the other render the act nugatory, the former should always be adopted. It must always be presumed that the legislative body intended to favor and foster, rather than to contravene, public policy, which is based upon principles of natural justice, good morals, and the settled wisdom of the law as applied to the ordinary affairs of life. Therefore courts should not place a construction upon a statute which is contrary to natural justice and right, or which is against public policy and good morals, if they can reasonably avoid doing so. These rules of construction are so manifestly just, and are so well established and universally recognized, that it is not necessary to take time in citing authorities in their support.
To arrive at the spirit and reason of our primary election law, we must consider conditions existing before it was enacted. We will then be in a position to understand the evils at which it was aimed. Where the people are possessed of but little wealth, the territory limited, the population is small, and public questions are few and simple, there is little or no inducement in a republic for persons to organize to plunder the public treasury, or enrich themselves at the expense of the people. It is therefore possible to conduct the business affairs of such a republic without the organization of political parties; but where republics cover a vast extent of country, where the population is dense, the wealth is great, and public questions are many and complicated, experience demonstrates that special interests and personal ambition and selfishness will cause men to combine and organize for the purpose of perverting the government from its rightful purpose and objects, and use it as a means to advance their own personal, selfish interests and fortunes, without regard to the rights and liberties of the people, but for the sole use and benefit of such persons. These organizations are always private and secret, and, unless they are met by counter organizations, it is impossible to defeat their objects. It is *Page 631 
through such combinations and organizations as these that the stream of wealth now produced by the honest, hard-working people of the United States has been diverted from its rightful channels and poured into the already overflowing and undeserving coffers of the few, who revel in immense and stolen wealth, while the people who bear the burdens of the government and do the work which makes this world worth living in find the struggles for existence daily becoming harder and harder, and that the chains which are binding them in the bonds of industrial slavery are daily becoming stronger and stronger and tighter and tighter. These wicked machinations cannot be defeated by individual efforts. Individual efforts will neutralize themselves, while those who are organized, and who act in concert with each other, will be sure of success. If the people would maintain the substance, as well as the form and shadow, of liberty, and if labor would eat the bread which it has earned and enjoy the wealth which it has created, the people must organize in political parties. These political parties must be organized upon the principles of government which they advocate.
The organization of political parties should not stop with simply advocating what are conceived to be correct principles of government; for principles do not enforce themselves. A political party organization will be vain, idle, and amount to nothing, unless it secures the election to office of men who are in sympathy with, and who will enforce, the principles which it advocates; for in this way only can these principles be made effective. It is therefore seen that the nomination of candidates for office is one of the most important functions of a political party. No political organization can be effective or command public confidence and respect where the integrity of its nominations can be called in question. A party nomination for office which does not represent the will of the majority of the persons composing such party has no rightful claim whatever to the support of the voters of such party. Neither will the principles advocated by such party have any binding force upon such nominee, because he would owe his nomination to persons who did *Page 632 
not believe in such principles, and who are antagonistic to such political party. In fact, such a hybrid nomination would not be, in any sense of the word, a party nomination, but would be an independent nomination, independent of the party principles and everything else. To whom would he owe allegiance? Whose creature would he be? Which master would he serve? Who can answer these questions? Such a nominee placed in the office would be at perfect liberty to consult his own pleasure about whatever he might do. It is therefore clear that a party nomination represents the life of the party.
To protect the right of all political parties to select their own nominees for office, our present primary election law was enacted. It was passed to assist, and not to destroy, party nominations. Under the old convention system, by means of secret organization, a few members of a party could control the convention and make nominations against the will of the majority of the voters of such party. The law was passed to give to each member of all political parties a fair and equal voice in the selection of the nominee of his party. To allow persons who are not members of a political party, and who do not believe in its principles, but who are antagonistic to them, to participate in the primary election of the party, for the purpose of nominating its candidates, would be to inflict a greater injury upon political parties than would be possible under the old convention system, which the primary system abolished; for under the old system, while the will of the majority of the members of the party might be defeated, yet those who made the selection were at least members of the party making the nomination, while under the system now proposed men can participate in a party nomination, and possibly control its action, who are antagonistic to the principles of the party, and who would vote against the nominees of the party on the day of the election. The statement of this proposition is enough to show that it is absolutely unsound in principle. Suppose that the old system of making party nominations for office were still in existence, who would be bold enough to say that members of another political party, or persons without party affiliations, without being invited so to do, could force themselves *Page 633 
into a political party nominating convention and participate in such nomination? Any such attempt would be universally denounced as a disgraceful outrage and result in a riot. What would be thought of an attempt on the part of members of a religious denomination, or of others who were independent of all religious denominations, attempting to interfere with and control the church affairs of a denomination of which they were not members, or of which they were entirely independent? Any such attempt would be resisted, even to death, by all persons who believe in religious liberty, and, if persisted in, would result in baptizing the country in fire and in blood. What legislative body would have the power to force a church to allow persons, who were not members thereof, to share in its privileges and rights and partake of its sacraments?
If the policy upon which this prosecution is based was adopted by the court, it would be death to all political organizations, and would convert our primary election into a mockery, a snare, and a delusion. Such a construction of the statute would make our primary election law revolutionary, unconstitutional, null and void, and of no effect. It would involve us in political anarchy. What is decided in this case is applicable solely and exclusively to primary or nominating elections, for the obvious reason that such elections are held for the sole and exclusive purpose of allowing political parties to nominate their respective candidates. Independent voters are not deprived of their rights by virtue of a primary election; for they have the constitutional right to bring out any candidates they favor by petition. When it comes to the election of officers, each voter has the unquestioned right to vote a party ticket, a mixed ticket, or an independent ticket, as he sees fit, because each voter has an equal right and interest in the men who are elected to office.
For these reasons, in addition to those so well expressed by Judge DOYLE, I heartily concur in the conclusions which he has reached. *Page 634